NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             SARAH D., Appellant,

                                        v.

        DEPARTMENT OF CHILD SAFETY, S.L., V.L., Appellees.

                             No. 1 CA-JV 21-0063
                               FILED 8-10-2021


           Appeal from the Superior Court in Maricopa County
                             No. JD531539
                The Honorable Jeffrey A. Rueter, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Eric Devany
Counsel for Appellee
                         SARAH D. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Maria Elena Cruz joined.


B A I L E Y, Judge:

¶1           Sarah D. (“Mother”) appeals from the juvenile court’s order
terminating her parental rights to her two daughters. Because Mother has
shown no error, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             Mother and Michael L. (“Father”) are the biological parents of
three children—a son, G.L., born in March 2018 and two daughters, S.L. and
V.L., born in August 2019 and August 2020, respectively. 1 Mother’s
parental rights to G.L. were terminated in January 2019 based on
abandonment and six-months’ time-in-care grounds. See A.R.S. § 8-
533(B)(1), (8)(b).

¶3            Approximately six months after S.L.’s birth, the Department
of Child Safety (“DCS”) received a report that Father had attempted to
strangle Mother, who was pregnant with V.L. at the time. Although Mother
reported to DCS that she was ending the relationship with Father, she
returned to him less than two weeks later.

¶4            DCS took S.L. into care, placed her with maternal aunt, and
filed a dependency petition. The court adjudicated S.L. dependent as to
Mother due to domestic violence and substance abuse and adopted a case
plan of family reunification. DCS provided Mother with domestic violence
resources and referred her for a drug test, a psychological evaluation,
supervised visitation, and requested she seek trauma counseling and
parenting classes.

¶5             Four months later, Mother gave birth to V.L. DCS took V.L.
into care, placed her with S.L., and filed a dependency petition alleging she
was dependent as to Mother due to neglect, domestic violence, and
Mother’s mental health issues. DCS referred Mother for a psychological

1 Although the court terminated Father’s parental rights, he is not a party
to this appeal.


                                     2
                           SARAH D. v. DCS, et al.
                            Decision of the Court

evaluation and supervised visitation, requested she self-refer for parenting
classes, and offered her transportation. Mother’s psychological evaluator
concluded Mother’s IQ was in the low average to extremely low average
range. After completing the evaluation, Mother stopped engaging in any
other services. After V.L. was born, Mother refused to attend visits with
either daughter.

¶6            V.L. was adjudicated dependent as to Mother, and the court
adopted a case plan of severance and adoption. DCS then moved to
terminate Mother’s parental rights to S.L. based on six and nine-months’
time-in-care grounds and to both girls based on the 2019 termination of
Mother’s parental rights to G.L. See A.R.S. § 8-533(B)(8)(a)-(b), (B)(10).

¶7            Mother failed to appear at the February 2021 severance trial.
The court heard from the DCS department supervisor who described
Mother’s domestic violence and substance abuse issues. The department
supervisor testified that Mother had not engaged in any services and had
not remedied the circumstances that caused S.L. to be in an out-of-home
placement. The supervisor explained that DCS considered Mother’s
reduced intellectual capacity when it offered her services. The supervisor
also established that Mother’s parental rights to G.L. were terminated based
on domestic violence, substance abuse, neglect, and time-in-care grounds.
She concluded that because Mother did not engage in services, she
remained unable to discharge her parental responsibilities for the same
reasons. The supervisor testified that termination was in the children’s best
interests because they were in an adoptive placement that was meeting
their needs.

¶8           The court terminated Mother’s parental rights to S.L. on six
and nine-months’ time-in-care grounds and to both girls on the prior
termination within two years ground. See A.R.S. § 8-533(B)(8)(a)-(b), (B)(10).

¶9            We have jurisdiction over Mother’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, A.R.S. §§ 8-235(A), 12-
120.21(A)(1) and -2101(A)(1), and Arizona Rules of Procedure for the
Juvenile Court 103 and 104.

                                DISCUSSION

¶10            To terminate parental rights, a court must find clear and
convincing evidence of at least one statutory ground in A.R.S. § 8-533(B)
and must find by a preponderance of the evidence that termination is in the
child’s best interests. See Kent K. v. Bobby M., 210 Ariz. 279, 288, ¶ 41 (2005);
Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12 (2000). Because


                                       3
                           SARAH D. v. DCS, et al.
                            Decision of the Court

the juvenile court “is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts,” we
will affirm an order terminating parental rights if it is supported by
reasonable evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶
18 (App. 2009) (citation omitted).

¶11              Termination under a prior severance ground requires proof
that the parent’s “parental rights to another child [were] terminated within
the preceding two years for the same cause and [the parent] is currently
unable to discharge parental responsibilities due to the same cause.” A.R.S.
§ 8-533(B)(10). “[S]ame cause” refers to the factual cause that resulted in
the termination, not the statutory grounds. Mary Lou C. v. Ariz. Dep’t of Econ.
Sec., 207 Ariz. 43, 48, ¶ 11 (App. 2004). DCS must “prove by clear and
convincing evidence that it had made a reasonable effort to provide [the
parent] with rehabilitative services or that such an effort would be futile.”
Id. at 49, ¶ 15 (citation omitted).

¶12            Because Mother failed to appear at the trial without good
cause, the court properly found she waived her legal rights and admitted
the factual allegations of the petition. See A.R.S. § 8-863(C); Ariz. R. P. Juv.
Ct. 66(D)(2); see also Brenda D. v. Dep’t of Child Safety, 243 Ariz. 437, 443-44,
¶¶ 22, 24 (2018). Mother, therefore, admitted she did not participate in any
DCS services, including the counseling recommended before her
psychological evaluation.

¶13           Mother’s only argument on appeal is that once DCS became
aware of her reduced intellectual capacity it should have arranged the
counseling services recommended by the evaluator. She does not dispute
the court’s other findings that support termination.

¶14            “[DCS] must provide services to the parent with the time and
opportunity to participate in programs designed to help her become an
effective parent.” Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 235,
¶ 14 (App. 2011) (internal quotation marks and citation omitted). But DCS
need not provide every conceivable service or ensure the parent
participates in the services offered. Maricopa Cnty. Juv. Action No. JS-501904,
180 Ariz. 348, 353 (App. 1994). When DCS fails to offer the very services
that its consulting expert recommends, DCS has not made a reasonable
effort to provide services. Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz.
185, 192, ¶ 37 (App. 1999).

¶15          Mother’s argument ignores that DCS requested Mother seek
counseling before she completed the psychological evaluation, and she did



                                       4
                         SARAH D. v. DCS, et al.
                          Decision of the Court

not comply with that directive or ask for assistance to do so. By the time
Mother’s evaluator recommended she receive individual counseling,
Mother was no longer engaging in any services, including supervised visits.
Mother also refused to make up missed visits with the children and failed
to participate in drug testing. To the extent Mother argues DCS failed to
consider her reduced intellectual capacity in offering services, the
department supervisor’s trial testimony to the contrary belies that
argument. Accordingly, Mother has shown no error.

                              CONCLUSION

¶16         Because Mother has shown no error and the court’s order is
supported by reasonable evidence, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5